--------------------------------------------------------------------------------

Exhibit 10.1

 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of January 31, 2011 and effective as of the 1st day of January, 2011, by
and among ZOLTEK COMPANIES, INC., a Missouri corporation having its chief
executive office and principal place of business located at 3101 McKelvey Road,
St. Louis, Missouri 63044 (“Parent”), ZOLTEK CORPORATION, a Missouri
corporation, ENGINEERING TECHNOLOGY CORPORATION, a Missouri corporation, and
ZOLTEK PROPERTIES, INC., a Missouri corporation, (individually and collectively
hereinafter “Borrowers”; all references to “Borrowers” or “Borrower” shall mean
each and all of the Borrowers) and M&I MARSHALL & ILSLEY BANK, successor in
interest to Southwest Bank, an M&I Bank (f/k/a Southwest Bank of St. Louis) (the
“Bank”), with an office at 13205 Manchester Road, St. Louis, Missouri 63131.


W I T N E S S E T H:


WHEREAS, Bank and Borrowers are parties to that certain Credit Agreement dated
as of May 11, 2001, as amended by that certain First Amendment to Credit
Agreement dated as of February 13, 2003, by that certain Second Amendment to
Credit Agreement dated as of January 13, 2004, and by that certain Third
Amendment to Credit Agreement dated as of December 21, 2006 (as amended, the
“Agreement”); and


WHEREAS, Bank and Borrowers desire to amend the Agreement upon and subject to
the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises, the covenants, promises and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which hereby is acknowledged, the parties hereto
agree as follows:




1.           Amendments to the Agreement.


(a)      The applicable definitions set forth in Section 1.01 of the Credit
Agreement (Certain Defined Terms) are hereby deleted and replaced with the
following or added as new definitions, as the case may be:
 
Adjusted Libor Rate - The Libor Rate plus the Applicable Margin.
 
Applicable Margin - With respect to all Revolving Credit Loans, 275 basis
points.
 
Borrowing Base - At any date of determination, an amount equal to: (i) eighty
percent (80%) of the face amount of Eligible Accounts outstanding at such date;
plus (ii) the Eligible Inventory Advance Amount; minus (iii) the aggregate
undrawn face amount of all outstanding letters of credit issued by the Bank for
the account of any one or more of the Borrowers.  In no event, however, shall
the amount advanced by the Bank pursuant to the Borrowing Base exceed Ten
Million Dollars ($10,000,000).
 
Eligible Account – Subpart (v) of the definition of Eligible Account is hereby
deleted in its entirety and replaced with the following (with the remainder of
the definition of Eligible Account remaining unchanged):
 
 
 

--------------------------------------------------------------------------------

 

(v)           it arises from a sale to an Account Debtor outside the United
States unless the sale is on letter of credit, guaranty or acceptance terms, in
each case acceptable to the Bank in its sole reasonable discretion; provided,
however, that from and after April 1, 2009, and provided that such Accounts meet
all other criteria to be an Eligible Account, (A) Accounts on which the Account
Debtor is located in Canada shall be deemed Eligible Accounts, and (B) in the
Bank’s continuing reasonable discretion, Accounts on which the Account Debtor is
Vestas Blades (located in Denmark) may be deemed to Eligible Accounts, provided
that the maximum amount of Vestas Blades Accounts included in the Borrowing Base
shall not exceed at any time, in the aggregate, $500,000, and the advance rate
on such Vestas Blades Eligible Accounts shall be fifty percent (50%).
 
Libor Rate – Shall mean the rate per annum equal to the rate (rounded upwards,
if necessary, to the nearest 1/16 of 1%) which is the one month British Bankers
Association (BBA) LIBOR and reported by a major news service selected by Bank
(such as Reuters, Bloomberg or Moneyline Telerate).  If BBA LIBOR for the one
month period is not provided or reported on the first day of a month because,
for example, it is a weekend or holiday or for another reason, the One Month
LIBOR Rate shall be established as of the preceding day on which a BBA LIBOR
rate is provided for the one month period and reported by the selected news
service (the "Index").  The Index is not necessarily the lowest rate charged by
Bank on its loans.  If the Index becomes unavailable during the term of this
Agreement, Bank may designate a substitute index after notifying Borrower.  Bank
will tell Borrower the current Index rate upon Borrower's request.  The interest
rate change will not occur more often than each first day of each calendar month
and will become effective without notice to Borrower.
 
Obligations - All Loans and all other advances, debts, liabilities, obligations,
covenants and duties owing, arising, due or payable from the Borrower to the
Bank of any kind or nature, present or future, whether or not evidenced by any
note, letter of credit, guaranty or other instrument, whether arising under this
Agreement or any of the other Loan Documents or otherwise and whether direct or
indirect (including, without limitation, those acquired by assignment), absolute
or contingent, primary or secondary, joint, several or joint and several due or
to become due, now existing or hereafter arising and however acquired, and all
replacements, renewals, extensions and other modifications of any of the
foregoing.  The term includes, without limitation, all interest, charges,
expenses, fees, attorneys' fees and any other sums chargeable to the Borrower
under any of the Loan Documents.  The term also includes any of the foregoing
that arise after the filing of a petition by or against the Borrower under any
bankruptcy or similar law, even if the Obligations do not accrue because of the
automatic stay under Bankruptcy Code § 362 or otherwise.  Obligations include
without limitation all obligations and liabilities of Borrower arising pursuant
to or in connection with any interest rate swap, basis swap, forward rate,
interest rate option, collar or corridor agreement or transaction or any similar
transaction between the Borrower and the Bank or any of Bank’s affiliates which
may now or hereafter be entered into or amended, modified, extended, or renewed.
 
Revolving Loan Maturity Date – January 1, 2012.
 
(b)      Section 3.01(a) of the Agreement is hereby deleted in its entirety and
replaced by the following:
 
 
2

--------------------------------------------------------------------------------

 

(a)           Interest shall accrue on the principal amount of the Revolving
Credit Note outstanding at the end of each day at a fluctuating rate per annum
equal to the Adjusted Libor Rate.  Interest shall be calculated on a daily basis
(computed on the actual number of days elapsed over a year of 360 days),
commencing on the date the Loan is made.  All interest payable under the
Revolving Credit Note is computed using this method.  This calculation method
results in a higher effective interest rate than the numeric interest rate
stated herein.
 
(c)      A new Section 3.01(h) is hereby added to the Agreement, to read as
follows:
 
(h)           If the Bank in its reasonable judgment determines that (i) it
would be illegal to offer the Libor Rate for Loans or (ii) that reasonable means
do not exist for determining the Libor Rate, then upon notice of the Bank to the
Borrower, any obligations of the Bank to make Libor Rate Loans shall be
suspended until the Bank notifies the Borrower that such circumstances giving
rise to such determination no longer exist, and until such time all Loans that
would otherwise be made by the Bank as Libor Rate Loans shall instead be Loans
made at the Prime Rate.
 
(d)      Section 3.02 of the Agreement is hereby deleted in its entirety and
replaced by the following:
 
3.02           Term of Revolving Credit Facility.  Subject to the Bank's right
to cease making Loans to the Borrowers at any time upon or after the occurrence
and during the continuation of any Default or Event of Default, the Borrowers
shall be entitled to request advances under the Revolving Credit Note for the
period from the date hereof to and including the Revolving Loan Maturity
Date.  In no event may the Borrowers terminate this Agreement until the
Borrowers have repaid all Loans and otherwise paid and performed their
Obligations hereunder.  All indemnities given by the Borrowers to the Bank under
any of the Loan Documents shall survive the repayment of the Loans and the
termination of this Agreement.
 
(e)      Section 8.01 of the Agreement (Notices) is hereby amended to modify the
notice information for the Bank and the Bank’s counsel to read as follows:
 
If to the Bank:
 
M&I Marshall & Ilsley Bank
13205 Manchester Road
St. Louis, Missouri  63131
Attention:  Jackie Davis
Telecopy No.:  (314) 543-3377
 
and with a copy to:
 
Armstrong Teasdale LLP
7700 Forsyth Boulevard
St. Louis, Missouri  63105
Attention:  John J. O’Brien
Telecopy No.:  (314) 621-5065
 
 
3

--------------------------------------------------------------------------------

 

2.           Conditions To Execution Of This Amendment.  Any provision contained
herein or in the Agreement to the contrary notwithstanding, Bank’s execution of
this Amendment is subject to the following:


(a)      Bank shall have first received a certified copy of the resolutions of
each Borrower, duly adopted and authorizing the execution, delivery and
performance of this Amendment in accordance with its terms;
 
(b)      All representations and warranties made in the Agreement and herein
shall be true and correct in all material respects as of the date hereof and, by
execution of this Amendment, each Borrower hereby certifies same to Bank;
 
(c)      After giving effect to this Amendment, no Borrower shall have
defaulted, or taken or failed to take any action which, unless corrected, would
give rise to a default on any of its obligations to Bank;
 
(d)      After giving effect to this Amendment, no action or omission exists as
of the date hereof which constitutes, or which, with the passage of time, would
constitute a Default or Event of Default;
 
(e)      Each Borrower shall be in compliance with all covenants of the
Agreement, as amended;
 
(f)      All documents and filings necessary to maintain and perfect Bank’s
security interest in the personal property collateral provided for in the Loan
Documents shall be in full force and effect, and all actions necessary to
maintain and perfect the same shall have been taken;
 
(g)      No material adverse change in the financial condition of the Borrowers
taken as a whole shall have occurred since December 31, 2010, except as set
forth in the financial statements of Parent provided to Bank;
 
(h)      Bank shall have received the following documents, duly executed and
delivered by all parties thereto, and otherwise reasonably satisfactory in form
and content to Bank and its counsel:
 
 
(i)
An Amended and Restated Revolving Credit Note in the form of Exhibit A attached
hereto (which shall also serve as the revised Exhibit A of the Agreement);

 
 
(ii)
A Secretary’s Certificate from each Borrower; and

 
 
(iii)
A good standing certificate from the Secretary of State of the organizational
State of each Borrower.

 
(i)           No pending or threatened litigation or other proceeding or
investigation shall exist which could reasonably be expected to have a material
adverse effect on the prospects, operation or financial condition of the
Borrowers taken as a whole; and
 
(j)           The Borrowers shall pay the costs and expenses of Bank (including
reasonable attorneys’ fees and expenses) in connection with the negotiation,
preparation, execution and delivery of this Amendment and all other matters
herein provided for or required in connection with this Amendment.
 
 
4

--------------------------------------------------------------------------------

 

3.           Representations and Warranties.  The Borrowers hereby represent and
warrant to Bank that:
 


(a)      All representations and warranties made by the Borrowers in the
Agreement are true and correct in all material respects as if they had been made
on the date hereof.


(b)      No Default or Event of Default exists within the meaning of the
Agreement.
 
(c)      The officers of the Borrowers executing this Amendment shall be fully
authorized to do so, and all corporate actions necessary or proper to authorize
the execution of this Amendment have been duly done, taken and performed.  No
consent, authorization or approval of any other Person is necessary for the due
execution and delivery by any Borrower of this Amendment and the performance by
any Borrower of the terms hereof and thereof.  This Amendment is executed and
delivered in accordance with any laws and regulations applicable hereto and
thereto, and is the legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms.
 
(d)      The execution, delivery, and performance, in accordance with its terms,
of this Amendment will not violate any provision of any Borrower’s
organizational documents, any law, or any applicable judgment or regulation of
any court or of any public or governmental agency, officer, or authority, and
will not conflict with, result in a breach of or default under, or result in the
creation of any lien, charge or encumbrance upon any of the property or assets
of any Borrower (except for the security interest created by the Loan Documents)
under any indenture, mortgage, contract, deed of trust, or other agreement to
which any Borrower is a party or by which any Borrower or any of its properties
or assets is or may be bound.
 
4.           Entire Agreement.  This Amendment and the Agreement embody the
entire agreement between the parties respecting the subject matter hereof and
supersede all prior agreements, proposals, communications and understandings
relating to such subject matter.  The terms of the Amendment shall be considered
a part of the Agreement as if fully set forth therein.


5.           Miscellaneous.  This Amendment shall be binding upon the Borrowers
and their respective successors and the Bank and its successors and
assigns.  The Section headings are furnished for the convenience of the parties
and are not to be considered in the construction or interpretation of this
Amendment or the Agreement.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.  Capitalized terms not defined
herein shall have the meanings set forth in the Agreement.  This Agreement shall
be a contract made under and governed by the laws of the State of Missouri
applicable to contracts made and to be performed entirely within such State.


6.           No Other Amendments.  In case of a conflict between the terms of
this Amendment and the Agreement, the terms of this Amendment control.  Except
as expressly set forth in this Amendment, the terms of the Agreement remain
unchanged and in full force and effect.  The following notice is given pursuant
to Section 432.045 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Loan
Documents:  "ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT
IS BASED, THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT."


[SIGNATURE PAGE FOLLOWS]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

       
BORROWERS:
     
ZOLTEK COMPANIES, INC.
       
By:
/s/ Zsolt Rumy  
Name:
Zsolt Rumy
 
Title:
Chairman / President / CEO          
ZOLTEK CORPORATION
       
By:
/s/ Zsolt Rumy  
Name:
Zsolt Rumy
 
Title:
President / CEO          
ENGINEERING TECHNOLOGY CORPORATION
       
By:
/s/ Zsolt Rumy  
Name:
Zsolt Rumy
 
Title:
President / CEO          
ZOLTEK PROPERTIES, INC.
       
By:
/s/ Zsolt Rumy  
Name:
Zsolt Rumy
 
Title:
President / CEO          
BANK:
     
M&I MARSHALL & ILSLEY BANK
     
By:
/s/ Jackie Davis  
Name:
Jackie Davis  
Title:
Vice President        
By:
/s/ Robert W. Sellers  
Name:
Robert W. Sellers  
Title:
Senior Vice President

 
Signature page to Fourth Amendment to Credit Agreement
 
 
6

--------------------------------------------------------------------------------

 

Exhibit A
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
US $10,000,000
January 1, 2011
St. Louis, Missouri

 
 
For value received, the undersigned, Zoltek Companies, Inc., a Missouri
corporation, Zoltek Corporation, a Missouri corporation, Zoltek Properties,
Inc., a Missouri corporation, and Engineering Technology Corporation, a Missouri
corporation (individually and collectively hereinafter “Borrowers”; all
references to “Borrowers” or “Borrower” shall mean each and all of the
Borrowers), hereby jointly and severally promise to pay to the order of M&I
Marshall & Ilsley Bank (the “Bank”), in lawful money of the United States of
America, the principal sum of Ten Million Dollars ($10,000,000.00), or if less,
the amount outstanding under Section 2.02 of the Credit Agreement (as
hereinafter defined), together with interest from the date hereof at the rate
provided for in the Credit Agreement.  Principal and interest of this Note shall
be payable at the time or times provided in Section 3 of the Credit Agreement.


This Amended and Restated Revolving Credit Note (this “Note”) is the Revolving
Credit Note referred to in, and is issued pursuant to, that certain Credit
Agreement among the Borrowers and the Bank dated as of May 11, 2001, as amended
by that certain First Amendment to Credit Agreement dated as of February 13,
2003, that certain Second Amendment to Credit Agreement dated as of January 13,
2004, that certain Third Amendment to Credit Agreement dated as of December 21,
2006, and by that certain Fourth Amendment to Credit Agreement of even date
herewith (as further amended or otherwise modified from time to time, the
“Credit Agreement”), and is entitled to all of the benefits and security of the
Credit Agreement.  All of the terms, covenants and conditions of the Credit
Agreement and all other instruments evidencing or securing the indebtedness
hereunder are hereby made a part of this Note and are deemed incorporated herein
in full.  All capitalized terms used herein, unless otherwise specifically
defined in this Note, shall have the meanings ascribed to them in the Credit
Agreement.


This Note is secured by the Collateral described in the Credit Agreement.
 
Interest hereunder shall be computed on, the basis of actual days elapsed over
the period of a 360-day year.  All interest payable under this Note is computed
using this method.  This calculation method results in a higher effective
interest rate than the numeric interest rate stated in the Credit
Agreement.  Upon or after the occurrence and during the continuation of any
Event of Default, the outstanding principal balance of this Note shall bear
interest at a variable rate per annum equal to the Default Rate until the
principal balance of this Note is paid in full.
 
In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to the
Bank for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto.
 
The Borrowers may prepay this Note, in whole or in part, at any time without
premium or penalty.
 
The termination of the Credit Agreement or the occurrence and continuance of an
Event of Default shall entitle the Bank, at its option, to declare the then
outstanding principal balance and accrued interest hereon to be, and the same
shall thereupon become, immediately due and payable without notice to or demand
upon the Borrowers, all of which the Borrowers hereby expressly waive.

 
 

--------------------------------------------------------------------------------

 
 
Time is of the essence of this Note.  To the fullest extent permitted by
applicable law, the Borrowers, for themselves and their successors and assigns,
expressly waive presentment, demand, protest and notice of dishonor, and hereby
consent to any extensions of time, renewals, release of any parties to or
guarantors of this Note, waivers and any other modifications that may be granted
or consented to by the Bank from time to time in respect of the time of payment
or any other provision of this Note.
 
Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of the Bank in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Bank of any right
or remedy preclude any other right, or remedy.  The Bank, at its option, may
enforce its rights against any collateral securing this Note without enforcing
its rights against the Borrowers, any guarantor of the indebtedness evidenced
hereby or any other property or indebtedness due or to become due to the
Borrowers.  The Borrowers agree that, without releasing or impairing the
Borrowers’ liability hereunder, the Bank may at any time release, surrender,
substitute or exchange any collateral securing this Note and may at any time
release any party primarily or secondarily liable for the indebtedness evidenced
by this Note.
 
This Note is a restated and amended version of that certain Revolving Credit
Note dated as of May 11, 2001, executed by the Borrowers in favor of Bank in the
original principal amount of $10,000,000.00, that certain Amended and Restated
Revolving Credit Note dated as of February 13, 2003, executed by Borrowers in
favor of Bank in the original principal amount of $5,000,000.00, that certain
Amended and Restated Revolving Credit Note dated as of January 13, 2004,
executed by Borrowers in favor of Bank in the original principal amount of
$5,000,000.00, that certain Amended and Restated Revolving Credit Note dated as
of December 27, 2004, executed by Borrowers in favor of Bank  in the original
principal amount of $5,500,000.00, that certain Amended and Restated Revolving
Credit Note dated as of December 21, 2006, executed by the Borrowers in favor of
Bank in the original principal amount of $6,719,770.39, that certain Revolving
Credit Note dated as of January 1, 2007, executed by the Borrowers in favor of
Bank in the original principal amount of $6,719,770.39, that certain Revolving
Credit Note dated as of January 1, 2008, executed by the Borrowers in favor of
Bank in the original principal amount of $6,719,770.39, that certain Revolving
Credit Note dated as of January 1, 2009, executed by the Borrowers in favor of
Bank in the original principal amount of $10,000,000.00, and that certain
Revolving Credit Note dated as of January 1, 2010, executed by the Borrowers in
favor of Bank in the original principal amount of $10,000,000, and shall not
constitute a cancellation of the principal amount of such note evidenced
thereby.
 
This Note shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Missouri.
 
BORROWERS HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY (WHICH BANK ALSO WAIVES) IN
ANY ACTION, SUITE, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OF THE LOAN DOCUMENTS, THE COLLATERAL, OR BANK'S
CONDUCT IN RESPECT OF ANY OF THE FOREGOING.

 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.



 
ZOLTEK COMPANIES, INC.
        By:     Name:
 
 
Title:
         
ZOLTEK CORPORATION
        By:    
Name:
 
 
Title:
         
ZOLTEK PROPERTIES, INC.
       
By:
   
Name:
 
 
Title:
         
ENGINEERING TECHNOLOGY CORPORATION
       
By:
   
Name:
   
Title:
 



Signature page to Amended and Restated Revolving Credit Note
 
3

--------------------------------------------------------------------------------